Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to Application No. 16/061,245 filed on 11 June 2018.  	Claims 31-37, 39-47, 49, and 50 are presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 July 2022 has been entered.

Information Disclosure Statement
As per the "Petition under 37 CFR 1.313(c)(2) Consideration of a request for continued examination in compliance with § 1.114," Examiner will not consider the IDS filed 21 July 2022.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: 
 	The primary reason for the allowance of the claims is the inclusion of the limitations: "responsive to the determination that the first set of video segments is associated with higher artistic interest values than the second set of video segments and the determination that the current playback time has entered the predetermined time window: determining a number of video segments among the first set of video segments to request and buffer ahead of at least one of the second set of video segments" and "requesting and buffering the number of video segments among the first set of video segments ahead of the at least one of the second set of video segments," presented in all the independent claims and not found in the prior art references.

For instance, US PGPUB 2016/0112742 A1 to Skarp discloses prioritizing traffic based on QoS Class Identifier, or QCI. However, Skarp fails to disclose "responsive to the determination that the first set of video segments is associated with higher artistic interest values than the second set of video segments and the determination that the current playback time has entered the predetermined time window: determining a number of video segments among the first set of video segments to request and buffer ahead of at least one of the second set of video segments" and "requesting and buffering the number of video segments among the first set of video segments ahead of the at least one of the second set of video segments." US PGPUB 2014/0092869 A1 to Lai, in a similar field of endeavor, discloses local gateway reselection based on updated parameters, such as access point name changes and local gateway address changes. Lai fails to teach or suggest "responsive to the determination that the first set of video segments is associated with higher artistic interest values than the second set of video segments and the determination that the current playback time has entered the predetermined time window: determining a number of video segments among the first set of video segments to request and buffer ahead of at least one of the second set of video segments" and "requesting and buffering the number of video segments among the first set of video segments ahead of the at least one of the second set of video segments." US PGPUB 2012/0322412 A1 to Qiang, in a similar field of endeavor, discloses a roaming mobile device that connects to a home/virtual enhanced packet data gateway. However, Qiang fails to teach or suggest "responsive to the determination that the first set of video segments is associated with higher artistic interest values than the second set of video segments and the determination that the current playback time has entered the predetermined time window: determining a number of video segments among the first set of video segments to request and buffer ahead of at least one of the second set of video segments" and "requesting and buffering the number of video segments among the first set of video segments ahead of the at least one of the second set of video segments."

The Skarp/Lai/Qiang system fails to disclose "responsive to the determination that the first set of video segments is associated with higher artistic interest values than the second set of video segments and the determination that the current playback time has entered the predetermined time window: determining a number of video segments among the first set of video segments to request and buffer ahead of at least one of the second set of video segments" and "requesting and buffering the number of video segments among the first set of video segments ahead of the at least one of the second set of video segments."
 	These differences, as discussed above, are considered to define patentably over the prior art of record.

 	When taken in context the claim as a whole was not uncovered in the prior art i.e., the dependent claims are allowed as they depend upon an allowable independent claim.

Therefore, Claims 31 and 41 are considered allowable since when reading the claims the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Inc., 199 F.3d 1295, 1301,53 USPQ2d 1065,1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combinations of limitations specified in the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHQUITA GOODWIN whose telephone number is (571)272-5477. The examiner can normally be reached M-F 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCHQUITA D GOODWIN/Examiner, Art Unit 2459